AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF
ASSETS AND ASSUMPTION OF OBLIGATIONS

This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations ("Agreement") is made as of December , 2010 (the "Effective
Date"), by and between Strathmore Investments, Inc. ("Strathmore" or
"Assignor"), with an address of 29399 Agoura Road, Agoura Hills, CA 91301, and
OmniReliant Holdings, Inc., a Nevada corporation ("Assignee").

WHEREAS, Strathmore owns 100% of certain assets, including, but not limited to,
those set forth on Schedule A attached hereto.

WHEREAS, Strathmore desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Strathmore, all of Strathmore's interest in
those assets sets forth on Schedule A hereto (the "Assets"), free and clear of
all liens, claims, encumbrances and liabilities.

WHEREAS, Omni desires to transfer to Strathmore all shares of Strathmore stock
owned by Omni.

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.

Assignment and Sale.

1.1

Assignment of Assets. For good and valuable consideration, the

receipt and adequacy of which are hereby acknowledged by Strathmore, Strathmore
does hereby assign, grant, bargain, sell, convey, transfer and deliver to
Assignee, and its successors and assigns, all of Strathmore's right, title and
interest in, to and under the Assets. Notwithstanding the foregoing, this
Agreement shall be deemed null and void and all Consideration (as hereinafter
defined) shall be returned to Assignee if the Assignor, or any shareholder of
the Assignor commits any acts of fraud.

1.2

Closing. The purchase and sale of Strathmore's interest in the

Assets and return of Strathmore stock shall take place at a closing (the
"Closing"), to be held on Monday November 22, 2010 via electronic means.

1.3

Further Assurances. Assignors shall from time to time after the

date hereof at the request of Assignee and without further consideration execute
and deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Agreement, as Assignee shall reasonably request to evidence
more fully the assignment by Strathmore to Assignee of its interest in the
Assets.




1.4

Consideration. As consideration for the transfer of the Assets,

Assignee shall return and deliver to Strathmore 450 shares of Strathmore's
common stock Assignee holds back to the Assignor, and further, all defaults
under the several outstanding secured capital notes (collectively the "Notes"),
shall be deemed cured. It is further agreed that if Strathmore pays the amount
of $375,000 within a hundred and twenty days of going public, the Notes shall be
deemed satisfied, in full. Failure to timely pay the Notes, as set forth in this
Section 1.4 shall be an event of default under the Notes, subject to the terms
and conditions of the Notes.

1.5

Payment of Other Liabilities. Within a hundred and twenty

(120) days of going public, Strathmore shall also satisfy all debts and
obligations set forth on Schedule "B" of





this Agreement. Agreements providing for extended payment terms of the
obligations set forth on Schedule "B" shall be deemed to satisfy the
requirements of this Section 1.5, with the exception of the Chase Paymenttech
Merchant Account which shall also be satisfied in full within hundred and twenty
(120) days of Strathmore going public.

Section 2.

Assignor Deliverables. On or prior to the date of closing, Assignor shall

deliver to the assignee, audited financial statements for the year ended
December 31, 2009 and unaudited financial statements for the quarter ended
September 30, 2010.

Section 3.

Representations and Warranties of the Assignors. Assignor hereby

makes the following representations and warranties, based upon the actual
knowledge of David Bleeden, without duty of inquiry, to Assignee, which shall
survive the Closing:

3.1

The Assets are owned by Assignor free and clear of any and all

liens, claims, encumbrances, preemptive rights, right or first refusal and
adverse interests of any kind except as listed in section 3.(a) of Schedule B,
attached hereto.

3..2

Assignor has the requisite power and authority to enter into this

Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out obligations hereunder.

3.3

No consent, approval or agreement of any individual or entity,

other than OmniReliant is required to be obtained by Assignor in connection with
the execution and performance by Assignor of this Agreement or the execution and
performance by Assignor of any agreements, instruments or other obligations
entered into in connection with this Agreement except as listed in section 3.(a)
of Schedule B, attached hereto.

3.4

There is no private or governmental action, suit, proceeding, claim,

arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to Assignor's knowledge, threatened against Assignor or
any of Assignor's' properties except as listed in section 3.(a) of Schedule B,
attached hereto.

3.5

There is no judgment, decree or order against Assignor that could

prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement, except as listed in section 3.(a) of Schedule B, attached hereto.




3.6

      There are no material claims, actions, suits, proceedings, inquiries,

labor disputes or investigations pending or, to Assignor's knowledge, threatened
against the Assignor or any of its assets, at law or in equity or by or before
any governmental entity or in arbitration or mediation except as listed in
section 3.(a) of Schedule B, attached hereto.

3.7

      No bankruptcy, receivership or debtor relief proceedings are

pending or, to Assignor's knowledge, threatened against Assignor.

3.8

       To the best of his knowledge, Assignor has complied with, is not in

violation of, and has not received any notices of violation with respect to, any
federal, state, local or foreign Law, judgment, decree, injunction or order,
applicable to it, the conduct of its business, or the ownership or operation of
its business. References in this Agreement to "Laws" shall refer to any laws,
rules or regulations of any federal, state or local government or any
governmental or quasi-governmental agency, bureau, commission, instrumentality
or judicial body (including, without limitation, any federal or state securities
law, regulation, rule or administrative order).

3.9

      Assignor is aware of Assignees business affairs and financial

condition and has reached an informed and knowledgeable decision to assign the
Assets.





3.10 There are no liabilities, commitments, contracts, agreements, obligations
or other claims against Assignor or the Assets, whether known or unknown,
asserted or unasserted, accrued or unaccrued, absolute or contingent, liquidated
or unliquidated, due or to become due, and whether contractual, statutory, or
otherwise associated with the Assets except as listed in section 3.(a) of
Schedule B, attached hereto.

3.11 All representations, covenants and warranties of Assignor contained in this
Agreement shall be true and correct on and as of the Closing with the same
effect as though the same had been made on and as of such date.

3.12 Assignor agrees to indemnify and hold harmless Assignee for and against any
breach of the representations or warranties contained in this Agreement.

3.13 Assignor agrees to defend, indemnify, and hold harmless Assignee, its
officers, directors, agents and assigns with respect to any claim constituting a
breach of the representations or warranties contained in this Agreement. With
respect to any such claims, either party shall give the other party prompt
notice of the claim.

Section 4. Releases.

4.1 Releases by Assignor. With the exception of the obligations,

representations and warranties set forth in this Agreement, and the duty to pay
the Notes, as set forth in paragraph 1.4 of this Agreement, Assignor hereby
fully releases and finally and forever discharges Assignee and its affiliates,
related entities, members, managers, assignees, officers, directors,
shareholders, employees, partners, agents, representatives, attorneys,
successors and assigns from any all claims, demands, debts, controversies,
liabilities, obligations, costs, expenses, attorney's fees, actions and causes
of action of any

kind, nature, character, or description whatsoever, however originating, arising
or existing, whether known or unknown, matured or inchoate, which Assignor may
now or hereinafter have against Assignee and its affiliates, related members,
managers, assignees, entities, officers, directors, shareholders, employees,
partners, agents, representatives, attorneys, successors and assigns arising out
of any event which occurred prior to the Effective Date.




 4.2 Releases by Assignee. With the exception of the obligations,

representations and warranties set forth in this Agreement, Assignee hereby
fully releases and finally and forever discharges Assignor and its affiliates,
related entities, officers, directors, shareholders, employees, partners,
agents, representatives, attorneys, successors and assigns from any all claims,
demands, debts, controversies, liabilities, obligations, costs, expenses,
attorney's fees, actions and causes of action of any kind, nature, character, or
description whatsoever, however originating, arising or existing, whether known
or unknown, matured or inchoate, which Assignee may now or hereinafter have
against Assignor and its affiliates, related entities, officers, directors,
shareholders, employees, partners, agents, representatives, attorneys,
successors and assigns arising out of any event which occurred prior to the date
of this Agreement..




 4.3 No Future Actions. With the exception of the obligations,

representations and warranties set forth in this Agreement, the Parties shall
forever refrain and forebear from commencing, instituting, or participating,
either as a named or unnamed party, in any lawsuit, action or other proceeding
against the other Party based on or arising out of any facts or circumstances
which occurred prior to the Effective Date.




 4.4 Waiver of Benefits of Civil Code, Section 1542. The Parties

hereto, and each of them, understand that in entering into this Agreement they
are releasing claims which may currently exist but which they may not know
about. In entering into this Agreement, the Parties expressly waive any and all
benefits of Section 1542 of the California Civil Code, to the extent that the
Parties are releasing claims known and unknown, matured or inchoate. California
Civil Code, Section 1542 which reads as follows:




"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."




Each Party hereby represents and warrants to the other Party that in waiving the
benefits of Section 1542 of the California Code of Civil Procedure, each Party
has been advised by their counsel of the meaning and effect of such





waiver and that each Party has agreed to voluntarily waived the benefits and
protections of Section 1542 of the California Code of Civil Procedure.




Section 5.

Miscellaneous.

5.1 Entire Agreement. This Agreement constitutes the entire

agreement of the parties, superseding and terminating any and all prior or
contemporaneous oral and written agreements, understandings or letters of intent
between or among the parties with respect to the subject matter of this
Agreement. No part of this Agreement may be modified or amended, nor may any
right be waived, except by a written instrument which expressly refers to this
Agreement, states that it is a modification or amendment of this Agreement and
is signed by the parties to this Agreement, or, in the case of waiver, by the
party granting the waiver. No course of conduct or dealing or trade usage or
custom and no course of performance shall be relied on or referred to by any
party to contradict, explain or supplement any provision of this Agreement, it
being acknowledged by the parties to this Agreement that this Agreement is
intended to be, and is, the complete and exclusive statement of the Agreement
with respect to its subject matter. Any waiver shall be limited to the express
terms thereof and shall not be construed as a waiver of any other provisions or
the same provisions at any other time or under any other circumstances.

5.2 Severability. If any section, term or provision of this Agreement

shall to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.

5.3 Conflicts. In the event of a conflict between the terms of this

Agreement and any other Agreement by and between the Parties which pre-dates
this Agreement the terms of this Agreement shall be deemed to be controlling and
to the extent of such conflict, this Agreement shall be a modification of said
prior agreements.

5.4 Cooperation. The Parties, and each of them, agree to execute

and/or cause to be executed promptly any and all documents now or hereafter
necessary to effectuate the purpose and intent of this Agreement.
Notwithstanding the failure or refusal on the part of any Party and/or its or
his agents, attorneys, or representatives to execute any necessary document,
this Agreement shall constitute a full and complete release of the claims
released herein.

5.5 Notices. All notices provided for in this Agreement shall be in

writing signed by the party giving such notice, and delivered personally or sent
by overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Agreement.
Notices shall be deemed to have been received on the date of personal delivery
or telecopy or attempted delivery.

5.6 Governing Law. This Agreement shall be governed and construed

in accordance with the laws of the State of California applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law. By execution and delivery of this Agreement,
each of the parties hereby irrevocably (i) consents and agrees that any legal or
equitable action or proceeding arising under or in connection with this
Agreement shall be brought in the federal court located in Los Angeles,
California only, (ii) submits to and accepts the jurisdiction of said court,
(iii) waives any defense that such court is not a convenient forum, and (iv)
consents to any service of process made either (a) in the manner set forth in
this Agreement (other than by telecopier), or (b) any other method of service
permitted by law. Nothing set forth herein shall be deemed to change or modify
venue for action brought directly on the Notes and the venue provisions of the
Notes shall be deemed to control.




 5.7 Waiver of Jury Trial. Each of the parties hereto hereby expressly

waives any right to a trial by jury in the event of any suit, action or
proceeding to enforce this Agreement or any other action or proceeding which may
arise out of or in any way be connected with this Agreement or any of the other
documents or agreements executed in connection herewith.




 

5.8 Parties to Pay Own Expenses. Each of the parties to this





Agreement shall be responsible and liable for its own expenses incurred in
connection with the preparation of this Agreement, the consummation of the
transactions contemplated by this Agreement and related expenses.




 

5.9 No Admission of Liability. Nothing set forth in this Agreement is

shall be deemed to be an admission of  liability by either party for any
purpose.




5.10 Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that no party may assign this Agreement or any
of its rights under this Agreement without the prior written consent of the
other parties.




5.11 Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other parties to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.




5.12 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.




5.13 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.




5.14 Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.




5.15 Legal Representation. Each party hereto acknowledges that it has been
represented by independent legal counsel concerning this Agreement.




IN WITTNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first written above.




ASSIGNOR:




STRATHMORE INVESTMENTS, INC.




By: /s/ David Bleeden

Name: David Bleeden

Title: President




ASSIGNEE:




OMINRELIANT HOLDINGS, INC.




By: /s/ Robert DeCecco III

Name: Robert Dececco III

Title: Chief Executive Officer






